243 Ga. 219 (1979)
253 S.E.2d 201
CURRY
v.
LITTLE.
34293.
Supreme Court of Georgia.
Submitted December 1, 1978.
Decided February 27, 1979.
Lonzy F. Edwards, for appellant.
Robert H. Herndon, for appellee.
PER CURIAM.
In this child custody action, the maternal aunt appeals from a judgment denying her petition for habeas corpus brought against the children's natural father. The natural parents were married but at the time of the natural mother's death they were separated.
A person who has no legal right to the custody of a minor child has no standing to bring a habeas corpus *220 action to obtain custody of such a child from a natural parent with parental rights. Spitz v. Holland, 243 Ga. 9 (1979). See Code Ann. §§ 24A-301 (a) (1) (c), 24A-301 (a) (2) (c), 24A-1602, 24A-3201 (a). An aunt has no legal right to the custody of a minor child who has a living natural parent with parental rights. The trial court did not err in denying the aunt's petition for habeas corpus.
Judgment affirmed. All the Justices concur.